 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. Air Tech Services, Inc. and Local No. 9, Plumbers and Pipefitters Association. Case 22±CA±21544 March 26, 1997 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX AND HIGGINS Upon a charge filed by the Union on August 15, tions Board issued a complaint on November 29, 1996, ing that it has violated Section 8(a)(1) and (3) of the National Labor Relations Act. Although properly 
spondent failed to file an answer. On February 20, 1997, the General Counsel filed a Motion for Summary Judgment with the Board. On 
February 21, 1997, the Board issued an order transfer-ring the proceeding to the Board and a Notice to Show 
tion are therefore undisputed. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board's Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if an answer is not less good cause is shown. In addition, the complaint affirmatively notes that unless an answer is filed within 
14 days of service, all the allegations in the complaint close that the Region, by letter dated December 20, 1996, notified the Respondent that unless an answer 
mary Judgment would be filed. In the absence of good cause being shown for the failure to file a timely answer, we grant the General 
Counsel's Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a corporation, with an office and place of business in Hamilton, New 
Jersey, has been engaged as a contractor for plumbing, heating, and air-conditioning services. During the 12-month period preceding issuance of the complaint, the chased and received goods valued in excess of $50,000 at its Hamilton, New Jersey facility directly from points outside the State of New Jersey and from other enterprises, including plumbing supply houses, located within the State of New Jersey, each of which other enterprises had received the goods directly from points spondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES About August 4, 1996, the Respondent threatened its employees with unspecified reprisals because they en-
gaged in activity in support of the Union. About the same date the Respondent discharged its employee Cortland Leaming Jr. because he assisted the Union and engaged in concerted activities, and to discourage employees from engaging in these activities. CONCLUSIONS OF LAW 
teed in Section 7 of the Act, and has thereby engaged 
in unfair labor practices affecting commerce within the 
meaning of Section 8(a)(1) and Section 2(6) and (7) of 

spondent has also been discriminating in regard to the 
hire or tenure or terms or conditions of employment of 
its employees, thereby discouraging membership in a 
labor organization, and has thereby engaged in unfair 
labor practices affecting commerce within the meaning 
of Section 8(a)(3) and Section 2(6) and (7) of the Act. REMEDY Having found that the Respondent has engaged in certain unfair labor practices, we shall order it to cease 
and desist and to take certain affirmative action de-

cally, having found that the Respondent has violated 
Section 8(a)(3) and (1) by discharging Cortland 
Leaming Jr., we shall order the Respondent to offer 
him full reinstatement to his former job or, if that job 
no longer exists, to a substantially equivalent position, without prejudice to his seniority or any other rights or privileges previously enjoyed, and to make him whole 
for any loss of earnings and other benefits suffered as 
a result of the discrimination against him. Backpay 
shall be computed in accordance with F. W. Wool-worth Co., 90 NLRB 289 (1950), with interest as pre-
scribed in New Horizons for the Retarded, 283 NLRB 
1173 (1987). The Respondent shall also be required to 
remove from its files any and all references to the un-323 NLRB No. 49  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD lawful discharge and to notify the discriminatee in writing that this has been done. ORDER The National Labor Relations Board orders that the Respondent, Air Tech Services, Inc., Hamilton, New Jersey, its officers, agents, successors, and assigns, shall 1. Cease and desist from prisals because they engage in activity in support of Local No. 9, Plumbers and Pipefitters Association. (b) Discharging its employees because they assist 
courage employees from engaging in these activities. (c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Within 14 days from the date of this Order, offer Cortland Leaming Jr. full reinstatement to his former 
job or, if that job no longer exists, to a substantially equivalent position, without prejudice to his seniority or any other rights or privileges previously enjoyed. (b) Make Cortland Leaming Jr. whole, with interest, for any loss of earnings and other benefits suffered as 
ner set forth in the remedy section of this decision. (c) Within 14 days from the date of this Order, re-lawful discharge, and within 3 days thereafter notify the discriminatee in writing that this has been done and that the unlawful discharge will not be used against him in any way. (d) Preserve and, within 14 days of a request, make available to the Board or its agents for examination ment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Order. (e) Within 14 days after service by the Region, post at its facility in Hamilton, New Jersey, copies of the attached notice marked ``Appendix.''1 Copies of the notice, on forms provided by the Regional Director for 
spondent and maintained for 60 consecutive days in conspicuous places including all places where notices 
to employees are customarily posted. Reasonable steps shall be taken by the Respondent to ensure that the no-1 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.'' tices are not altered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of ceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current 
spondent at any time since August 15, 1996. (f) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a 
responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. March 26, 1997 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Sarah M. Fox, Member llllllllllllllllll John E. Higgins, Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT ified reprisals because they engage in activity in sup-
tion. WE WILL NOT discharge our employees because they assist the Union or engage in concerted activities, or ties. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, within 14 days from the date of this Order, offer Cortland Leaming Jr. full reinstatement to 
stantially equivalent position, without prejudice to his seniority or any other rights or privileges previously enjoyed. WE WILL make Cortland Leaming Jr. whole, with interest, for any loss of earnings and other benefits suf- AIR TECH SERVICES 3 fered as a result of the discrimination against him, less WE WILL, within 3 days thereafter, notify him in writ-any net interim earnings, plus interest. ing that this has been done and that the unlawful dis-WE WILL, within 14 days from the date of this charge will not be used against him in any way. Order, remove from our files any and all references to the unlawful discharge of Cortland Leaming Jr., and AIR TECH SERVICES, INC. 